     Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

Amy Connelly,                                  )
            Plaintiff,                         )
                                               )   Civil Action No. 2:20-cv-00064
                     v.                        )
                                               )
City of St. Albans, Vermont,                   )
Gary Taylor, individually and in his           )
official capacity as Chief of Police for       )
the City of St. Albans, Vermont,               )
Jason Lawton, Zachary Koch, and                )
Michael Ferguson, individually and in          )
their capacities as police officer for         )
the City of St. Albans, Vermont,               )
               Defendants.                     )

          REPLY TO PLAINTIFF’S OPPOSITION TO DEFENDANT
       MICHAEL FERGUSON’S MOTION FOR SUMMARY JUDGMENT

        Defendant Michael Ferguson, by and through his attorneys, Monaghan Safar

Ducham, PLLC, hereby submits this Reply to Plaintiff’s Opposition to Defendant

Michael Ferguson’s Motion for Summary Judgment.

I.      Plaintiff Abandoned Several Claims

        As set forth in the Memorandum in Support of Defendant Michael

Ferguson’s Motion for Summary Judgment (“Ferguson Memorandum” or

“Ferguson Memo.”), Plaintiff’s Complaint can be read to allege six causes of action:

failure to intervene (Count I, Compl. ¶ 15), excessive use of force (Count I, Compl. ¶

20), assault (Count II, Compl. ¶ 37), battery (Count III, Compl. ¶ 40), intentional

infliction of emotional distress (Count IV, Compl. ¶ 43), and gross negligence

(Count V, Compl. ¶ 47). Ferguson Memo., ECF Doc. 22-1, p. 2. In Plaintiff’s

Response to Defendant Michael Ferguson’s Motion for Summary Judgement (sic)

and Memorandum of Law in Support of Michael Ferguson’s Motion for Summary



300000-00161                               1
   Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 2 of 11




Judgement (“Plaintiff’s Opposition” or “Plaintiff’s Opp.”), Plaintiff arguably

provided, at most, only limited argument regarding two of the Counts in the

Complaint. Plaintiff wholly abandoned the remaining Counts.

        Specifically, Plaintiff provided argument regarding Count I, failure to

intervene. See Plaintiff’s Opp., pp 4-5; id. at pp. 6-7 (argument regarding “failure to

intercede” under section heading for battery). Plaintiff provided a single clause in a

single sentence regarding the allegation in Count I regarding Officer Ferguson’s

alleged use of excessive force. Id., p. 6 (asserting that Officer Ferguson “decided [to

employ] more force on plaintiff instead of assessing her medical needs”). Plaintiff

included a section header – “Officer Ferguson committed Battery against Plaintiff”

– but did not include an argument regarding any alleged battery, instead repeating

an argument regarding Officer Ferguson’s alleged “failure to intercede.” Id. at pp.

6-7. Finally, Plaintiff referenced “state law claims for negligent infliction of

emotional distress,” which is not a claim that appears in the Complaint. Id. at 5-6.

        Plaintiff did not provide any argument regarding any alleged assault (Count

II, Compl. ¶ 37), battery (Count III, Compl. ¶ 40), intentional infliction of emotional

distress (Count IV, Compl. ¶ 43), or gross negligence (Count V, Compl. ¶ 47).

Officer Ferguson addressed each of those Counts in his Memorandum in Support of

Motion for Summary Judgment filed on June 22, 2021. See Ferguson Memo.

Plaintiff filed her Opposition, after a stipulated extension of time, on August 12,

2021. Thus, Plaintiff, who is represented by counsel, had over six weeks to develop

arguments as to how Officer Ferguson may be liable under these theories. She did

not. As such, Plaintiff abandoned each of those Counts. Spagnuolo v. Howell, 814

F. App’x 614, 618-619 (2d Cir. 2020) (claims abandoned by plaintiff for failure to


300000-00161                             2
    Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 3 of 11




address the claims in opposition to motion for summary judgment); Jackson v. Fed.

Exp., 766 F.2d 189, 198 (2d Cir. 2014) (“[I]n the case of a counseled party, a court

may, when appropriate, infer from a party’s partial opposition [to summary

judgment] that relevant claims or defenses that are not defended have been

abandoned.”); Leavitt v. Ethicon, Inc., No. 2:20-cv-00176, 2021 WL 872696, *3-4

(D. Vt. Mar. 9, 2021) (Reiss, J.) (citing Jackson); Knight v. Nassau Cty.. No.

17cv0958SFJSIL, 2019 WL 3817392, *4 (E.D.N.Y. Aug. 14, 2019) (collecting cases).

        Officer Ferguson respectfully requests judgment in his favor on Counts II,

III, IV and V.1

II.     There is No Dispute Regarding the Material Facts

        It is well settled that a party opposition a Rule 56 motion must identify, with

citation to the record, disputed issues of material fact.2 Theobald v. City of New

York, 406 F. Supp. 3d 270, 275 (E.D.N.Y. 2019) (“to survive summary judgment, a

non-movant must present concrete evidence and may not rely on mere conclusory

or speculative claims or denials”) (citation omitted); Davis v. Koffee Kup Bakery,

Inc., No. 2:15-cv-152, 2016 WL 4411399, *5 (D. Vt. Aug. 18, 2016) (“Once the

moving party demonstrates that there are no genuine issues of material fact, the

nonmoving party must come forth with evidence sufficient to allow a reasonable

jury to find in [its] favor.”) (quotation omitted). Here, a review of Plaintiff’s

Statement of Disputed Material Facts (“SDMF”) reveals that there is no dispute


1 To the extent that the Court does not deem these Counts abandoned by Plaintiff,
Officer Ferguson relies on the unopposed arguments set forth in his Memorandum in
Support of Motion for Summary Judgment as grounds for judgment on each.

2 Plaintiff erroneously cited the Court to the Rule 12(b)(6) standard of review. See
Opp., p. 2.



300000-00161                              3
    Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 4 of 11




regarding the following facts.3 Officer Ferguson was not present in or outside the

holding cell at the time of the alleged contact between Sgt. Lawton and Plaintiff

initiated. See Plaintiff’s Statement of Disputed Material Facts (“SDMF”), Doc. 32-1,

¶¶ 24, 32 – 37. The entire duration of contact between SAPD officers and Plaintiff,

as recorded on multiple different cameras, was 16 seconds. Id. at ¶ 40. Officer

Ferguson was down the hall, in the patrol room, and at a computer when contact

between Sgt. Lawton and Ms. Connelly initiated. Id. at ¶¶ 14-16. Officer Ferguson

only arrived outside of the holding cell approximately three seconds before Sgt.

Lawton and Officer Koch escorted Plaintiff to the floor in a controlled takedown. Id.

at ¶ 25. Officer Ferguson could not have reached Ms. Connelly at the time of the

controlled takedown because she was in the holding cell with Sgt. Lawton, and

Officer Koch was in the doorway between Ms. Connelly and Officer Ferguson. Id. at

¶ 27. As Plaintiff explicitly acknowledged, “it is admitted that Lawton and Koch

blocked Defendant [Ferguson] from reaching Plaintiff” at the time of the controlled

takedown. Id. Indeed, Plaintiff further admitted that Officer Ferguson “never . . .




3  Plaintiff did not dispute 26 of Officer Ferguson’s 41 paragraphs in his Statement of
Undisputed Material Facts. Of the remaining 15, Plaintiff objected: to the
characterization of Plaintiff’s level of intoxication (2); to the characterization of the
result of her kicks to the holding cell door (10); that Officer Ferguson was unable to
hear screaming and a commotion (16); that Plaintiff kicked Sgt. Lawton (21); that a
close-fist blow is a “distraction strike” (22); that the takedown was “controlled” (23);
that the duration of encounter has import (24); that Officer Ferguson’s location
outside of the holding cell has import (25); that Officer Ferguson could have
intervened, despite the admission that he was blocked from the cell by another
officer (27); that Officer Ferguson placed his hand on Plaintiff’s back, and instead
placed his knee on Plaintiff’s back and his hand on her wrists (29); and that
Plaintiff’s apologetic message to Officer Ferguson regarding his involvement in this
lawsuit was an acknowledgement of his lack of culpability (41). These 15 assertions
are generally unsupported by citation to the record.


300000-00161                                4
   Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 5 of 11




did anything other than assist his fellow officers restrain Ms. Connelly on the floor.”

Opp. at p. 7.

        In contrast to the foregoing undisputed facts, Plaintiff makes passing

unsupported and contradictory references in her Opposition. For example, Plaintiff

asserts, without support by citation to the record, that “it is objectively

unreasonable for Officer Ferguson to watch Plaintiff receive a potentially fatal head

injury and then join in the assault and lie to hospital staff about what happened in

Plaintiff’s presence.” Opp., p. 4. Plaintiff further asserts, without support, that

Officer Ferguson “could clearly hear the dialogue between Sergeant Lawton and Ms.

Connelly.” Id. at p. 7. Similarly, Plaintiff asserts that, “Even if he couldn’t see the

punch land, he certainly saw the result.” Id. Plaintiff has not established, and

cannot establish by any citation to the record: (1) that Officer Ferguson had any

knowledge of any contact between Sergeant Lawton and Ms. Connelly prior to the

controlled takedown; (2) that Officer Ferguson had ever seen Ms. Connelly prior to

the moment that he arrived at the holding cell door immediately prior to the

controlled takedown, and therefore had no reason to know whether Ms. Connelly

had any pre-existing injuries; or (3) that Officer Ferguson could hear the verbal

exchange between Ms. Connelly and Sgt. Lawton clearly enough to know what

occurred in the holding cell.

        Unsupported assertions are insufficient to withstand a motion for summary

judgment. Theobald, 406 F. Supp. 3d at 275 (“a non-movant must present concrete

evidence and may not rely on mere conclusory or speculative claims or denials”)

(citation omitted). As such, Plaintiff’s speculative and unsupported assertions are

insufficient to withstand Officer Ferguson’s Motion for Summary Judgment,


300000-00161                             5
   Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 6 of 11




particularly where the relevant material facts are not in dispute, and Plaintiff

acknowledged that Officer Ferguson had no reasonable opportunity to prevent the

alleged harm from occurring.

III.    No Liability for Failure to Intervene Subsequent to Takedown.

        The thrust of Plaintiff’s shifting argument appears now to be that Officer

Ferguson’s Motion for Summary Judgment should be denied because “Officer

Ferguson does not argue and does not brief that he is entitled to relief for what

happened after Plaintiff was on the ground.” Opp., p. 4. However, there is no

allegation in the Complaint that any of the Defendants used excessive force after

Plaintiff was on the ground, and “it is well established that it is inappropriate to

raise new claims for the first time in submissions in opposition to summary

judgment.” Gustavia Home, LLC v. Hoyer, 362 F. Supp. 3d 71, 82 (E.D.N.Y. 2019),

motion for relief from judgment denied, No. 16cv4015PKCVMS, 2021 WL 1146087

(E.D.N.Y. Mar. 25, 2021) (citation omitted); Rojo v. Deutsche Bank, 487 Fed. App’x

586, 588-89 (2d Cir. 2012) (summary order) (claim waived where raised for the first

time in opposition to motion for summary judgment).

        Additionally, where there is no claim that any officer used excessive force

after Plaintiff was on the ground, Officer Ferguson cannot be liable for any failure to

intervene. See Rudavsky v. City of South Burlington, No. 2:18-cv-25, 2018 WL

4639096, *9 (D. Vt. Sept. 27, 2018) (where there is no underlying excessive force

claim, there is no viable claim for failure to intervene). Similarly, Plaintiff does not

allege any injury resulting from any action that occurred after she was on the floor.

Rather, she alleged that she sustained injuries from conduct that preceded Officer

Ferguson’s contact with her. In other words, there is no allegation that any officer,


300000-00161                             6
   Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 7 of 11




including Officer Ferguson, used excessive force once Plaintiff was on the floor.

Kingsley v. Hendrickson, 576 U.S. 389, 397, 135 S. Ct. 2466, 192 L. Ed. 2d 416

(2015) (listing six non-exclusive factors for reasonableness of force used in

Fourteenth Amendment context, including the extent of plaintiff’s injury); Piper v.

City of Elmira, 12 F. Supp. 3d 577, 593-94 (W.D.N.Y 2014) (collecting cases and

stating, “the challenged conduct, coupled with the absence of any resulting injuries,

are of the type that courts have repeatedly found insufficient to withstand summary

judgment”). Officer Ferguson cannot be liable for failing to intervene when there is

no alleged harm, or citation to the record of any harm, for him to prevent. Lennox

v. Miller, 968 F.3d 150, 158 (2d Cir. 2020) (reversing trial court and granting

judgment to officer where there was no realistic opportunity to intervene to prevent

harm) (further citation omitted). Likewise, Officer Ferguson cannot be liable for a

use of force unaccompanied by a single allegation of resultant harm, or a single

citation to the record of any fact demonstrating harm.

        Finally, Officer Ferguson is entitled to qualified immunity and is not liable

for any use of excessive force after Plaintiff was on the ground unless he has

“violated a clearly established right, such that it would have been clear to a

reasonable officer that his conduct was unlawful in the situation he confronted.”

Kingsley, 576 U.S. at 400. Plaintiff has not, and cannot, point to a Second Circuit

case that clearly establishes that Officer Ferguson’s conduct – even if he made

momentary contact with Plaintiff’s back and wrists as he restrained her while she

was on the ground – was unlawful in the situation he confronted. Cf. Opp. at p. 7

(Officer Ferguson “never . . . did anything other than assist his fellow officers

restrain Ms. Connelly on the floor.”). Indeed, Plaintiff has unequivocally admitted


300000-00161                             7
   Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 8 of 11




that “Officer Ferguson was not responsible for the allegations in the Complaint.”

SDMF, ¶ 41 (Plaintiff failed to respond to Officer Ferguson’s Request for Admission

No. 10 regarding Officer Ferguson’s lack of responsibility).

        Finally, the available video clearly demonstrates that Officer Ferguson’s

conduct was reasonable, and his own use of force once Plaintiff was on the ground

was not excessive. See Scott v. Harris, 550 U.S. 372, 380-81 (2007) (summary

judgment does not call on courts to rely on a “visible fiction” in favor of the

nonmoving party, but rather to view “the facts in the light depicted by the

videotape”); McKinney v. Dzurenda, 555 Fed. App’x 110, 111-12 (2d Cir. 2014)

(summary order) (approving the use of video evidence in granting summary

judgment in Eighth Amendment use force case). Here, the available video confirms

that, as admitted by Plaintiff, that Officer Ferguson had no contact with Plaintiff

until she was on the ground. See SDMF ¶ 28. At that point, Officer Ferguson had

contact with Plaintiff and restrained her so that she would not hurt herself or

others. Id. at ¶ 29.

        Officer Ferguson had no reasonable opportunity to intervene to prevent any

alleged excessive use of force, and a reasonable jury could not possibly conclude

otherwise. In any event, Officer Ferguson is entitled to qualified immunity from the

claim that he failed to intervene. Similarly, Officer Ferguson cannot be liable for

any newly alleged excessive use of force, particularly where the allegation is made

only in the SDMF and is unaccompanied by any citation to any fact in the record

reflecting a use of force, and excessive use of force, or any harm.




300000-00161                            8
   Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 9 of 11




IV.     No Liability for Negligent Infliction of Emotional Distress.

        In her Complaint, Plaintiff did not allege that Officer Ferguson is liable for

negligent infliction of emotional distress. Cf. Complaint, ¶ 43 (alleging intentional

infliction of emotional distress). As set forth above, “it is well established that it is

inappropriate to raise new claims for the first time in submissions in opposition to

summary judgment.” Gustavia Home, 362 F. Supp. 3d at 82.

        Further, to the extent the claim is based on any alleged use of force, the claim

fails because the concept of negligence cannot apply to intentional conduct.

Gallipeau v. Stemp, No. 5:14-cv-55, 2016 WL 3190659, *17 (D. Vt. June 6, 2016);

Burwell v. Peyton, 131 F. Supp. 3d 268, 300 (D. Vt. 2015) (claims alleging

intentional acts do not give rise to claims sounding in negligence). Additionally,

Plaintiff did not identify a specific duty of care owed by Officer Ferguson above and

beyond his duty to the public at large. Burwell, 131 F. Supp. 3d. at 300 (citing Sabia

v. Vermont, 164 Vt. 293, 669 A.2d 1187, 1191 (1995)). With no special duty owed to

Plaintiff, Officer Ferguson cannot be liable for a claim sounding in negligence.

        Further, any claim against Officer Ferguson sounding in negligence must be

brought against the Town. 24 V.S.A. § 901(a) (claims against appointed and elected

officials must be brought against the municipality); 24 V.S.A. § 901a(b) & (c) (claims

against municipal employee shall lie against the municipality, subject to all defenses

available to employee, including qualified immunity). To the extent Plaintiff now

asserts a negligent infliction of emotional distress claim, Officer Ferguson acted

within the scope of his employment and the claim lies only against the City.

        Either way, Officer Ferguson (or the City) is entitled to qualified immunity

because Officer Ferguson was performing a discretionary function – continuing the


300000-00161                             9
  Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 10 of 11




investigation and processing of a potential crime by Plaintiff, then assisting in the

restraint of Plaintiff once she was on the ground – in good faith and in the course of

his employment. An officer of reasonable competence would have made the same

choice in similar circumstances. Sutton v. Vermont Reg’l Ctr., 2019 VT 71A, ¶ 41

(discretionary function when there is no dictated course of action for employee to

follow); id. at ¶ 49 (officer acts in good faith where “an officer of reasonable

competence could have made the same choice in similar circumstances”). Plaintiff

has not met her burden to show that Officer Ferguson is not entitled to qualified

immunity on any state law claim. Brunette v. City of Burlington, Vermont, No. 2:15-

cv-00061, 2018 WL 4146598, *36 (D. Vt. Aug. 30, 2018) (under Vermont law,

plaintiff has the burden to rebut the qualified immunity defense) (citation omitted).

V.      CONCLUSION

        Based on undisputed facts, no reasonable juror could find that Officer

Ferguson’s conduct is culpable. Additionally, Officer Ferguson is entitled to qualified

immunity on each count. Any amendment would be futile and prejudicial. Shatney

v. LaPorte, 634 Fed. App’x 53, 55 (2d Cir. 2016) (summary order).

        WHEREFORE, Officer Ferguson respectfully requests judgment in his favor

on all Counts, and such other relief as the Court may deem just and proper.

        Respectfully submitted this 26th day of August, 2021.

                                             MICHAEL FERGUSON

                                       By: /s/ James F. Conway, III
                                          Brian P. Monaghan, Esq.
                                          James F. Conway, III, Esq.
                                          Monaghan Safar Ducham PLLC
                                          156 Battery Street
                                          Burlington, VT 05401
                                          bmonaghan@msdvt.com


300000-00161                            10
  Case 2:20-cv-00064-cr Document 33 Filed 08/26/21 Page 11 of 11




                                      jconway@msdvt.com
                                      (802) 660-4735




300000-00161                     11
